Citation Nr: 1208096	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  03-18 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of malunion of femur with recurrent dislocations, status post right hip arthroplasty, prior to December 8, 2008.  

2.  Entitlement to an increased evaluation for residuals, malunion of femur with recurrent dislocations and moderate hip disability, status post right hip arthroplasty, 
currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington, which, in pertinent part, granted service connection for residuals, malunion of femur with recurrent dislocations and moderate hip disability, status post right hip arthroplasty, and assigned a 20 percent disability evaluation, effective May 26, 2000.  The Portland, Oregon, RO subsequently assumed jurisdiction over the claim.  

The record reflects that the Veteran appeared at a hearing before a local hearing officer at the RO in May 2005.  A transcript of the hearing is of record.  In May 2007, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is of record.  In January 2010, the Board remanded this matter for further development, to include performing a VA examination.  

Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, in a September 2011 rating determination, increased the Veteran's disability evaluation for his residuals, malunion of femur with recurrent dislocations and moderate hip disability, status post right hip arthroplasty, from 20 to 40 percent, and assigned an effective date of December 8, 2008.  Around the time of the Board's remand, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009) also held that when a Veteran has indicated that he is unable to work as a result of the service-connected disability that is the subject of an increased rating claim, the claim on appeal includes a claim for TDIU.  As a result of the AMC/RO's actions and the holding in Rice, the Board has recharacterized the issues for current appellate consideration.  

In October 2011, the Board informed the Veteran that the Veterans Law Judge who conducted the May 2007 hearing was no longer employed by the Board.  The Board gave the Veteran several options.  In response to the Board's letter, the Veteran returned the letter checking the box indicating that he did not wish to appear at a hearing and that he wanted his case considered on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

In its January 2010 Remand, the Board noted that further examination from an orthopedic specialist was needed to ascertain the current severity of the Veteran's right hip disorder, and also to provide an opinion as to the impact the right hip disorder had on employment, as the current evidence available regarding the potential impact of the right hip on employability raised the possibility of the right hip disorder warranting extraschedular consideration.  At that time, the Board noted that the United States Court of Appeals for Veterans Claims (Court) had held that the determination of whether a claimant was entitled to an extraschedular rating under § 3.321(b) was a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111.

The Board indicated that the Veteran should be scheduled for a VA orthopedic examination by an appropriate specialist, to determine the nature and extent of his service-connected right hip disability.  The claims file and a separate copy of the remand was to be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated special studies were to be conducted.  The examiner was to record pertinent medical complaints, symptoms, and clinical findings, including active and passive range of motion of the right hip in degrees.  The examiner was to also comment on the functional limitations caused by the Veteran's service-connected right hip disability.  

It was further requested that the examiner address whether the right hip disability caused weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy.  If the severity of these manifestations could not be quantified, the examiner was to so indicate.  The examiner was to also address the severity of painful motion from intermediate degrees to severe and to note at what degree in the range of motion that pain was elicited and the severity of such pain.  With respect to subjective complaints of pain, the examiner was to comment on whether the subjective complaints were supported by objective findings; whether any pain was visibly manifested upon palpation and movement of the right hip; and whether there were any other objective manifestations that would demonstrate disuse or functional impairment of the hip due to pain attributable to the service-connected disabilities.  The examiner was to also comment on the impact of the right hip disability on the Veteran's ability to obtain and maintain employment. 

The Board further indicated that following completion of the above action, the AOJ was to review the Veteran's claim and determine whether an increased rating was warranted.  Furthermore, the AOJ's consideration of referring this claim for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) had to be documented on readjudication. 

The Veteran was afforded the requested examination in April 2010.  The examiner provided the requested information.  As to the employability impact, the examiner stated that the right hip did impact the Veteran's employability.  He indicated that the Veteran could not sit still for any length of time.  He noted that this would prohibit the Veteran from sedentary type work.  He further stated that the condition would prohibit him from gainful employment in active ambulatory type work, and that heavy labor was out of the question.   

As noted above, the AMC, following the requested development increased the Veteran's disability evaluation from 20 to 40 percent and assigned an effective date of December 8, 2008.  The AMC also issued a supplemental statement of the case in September 2011, which, while indicating that an initial evaluation in excess of 20 percent was not warranted, did not discuss the extraschedular criteria or consider referral to the Director of Compensation and Pension, as was required by the prior Board remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance."

In addition, as was noted previously, it was held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that when a Veteran has indicated that he is unable to work as a result of the service-connected disability that is the subject of an increased rating claim, the claim on appeal includes a claim for TDIU.  Consequently, the Board has included entitlement to TDIU as an additional matter for current appellate review, and finds that at the time the RO/AMC considers whether referral for extraschedular consideration is warranted as to the Veteran's increased rating claim, it should also adjudicate the issue of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should again review the Veteran's claim for increased rating and determine whether referral of the claim is warranted for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  Furthermore, the RO/AMC must adjudicate the included claim of entitlement to TDIU.  If the disposition remains unfavorable, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case (SSOC), which must include a discussion of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and entitlement to TDIU, and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


